Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1-4, 6-12, 14, 17, 20-22, 26 and 29, drawn to an analytical test device.
Group 2, claim 30, drawn to a method of determining one or more weighting coefficients.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 and 2 lack unity of invention because the groups do not share the same or corresponding technical feature. Group 2 does not share the technical features of the weighting coefficients used for determining a corrected signal in an analytical test device according to claim 1”.
During a telephone conversation with Matthew Duffey on 04/21/2021 a provisional election was made without traverse to prosecute the invention of Group 1, claims 1-4, 6-12, 14, 17, 20-22,26 and 29.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 30 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to because Figs. 8-10 and 18 have parts that are blurry and difficult to interpret. Figs. 8-10 seem to have dotted lines at B and B’, but they are difficult to see. Fig. 18 has words above “Example 2” that cannot be read.  If applicant has a clearer copy to submit for examination purposes, examiners would appreciate it.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from 

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “correction module” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
In the instant application, “correction module” is interpreted as a microprocessor or microcontroller (specifications, page 14, lines 20-22), and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-12, 14, 17, 19-22, 26 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term "around" in line 4 is a relative term which renders the claim indefinite.  The term "around" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 2-4, 6-12, 14, 17, 19-22, 26 
Regarding claim 1, the term "around" in line 6 is a relative term which renders the claim indefinite.  The term "around" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 2-4, 6-12, 14, 17, 19-22, 26 are rejected by virtue of their dependence on a rejected base claim.
Regarding claims 2 and 4, the term “a plurality of first photodetectors” of lines 1-2 are unclear. Since “one or more first photodetectors” are established in claim 1, it is unclear if the first photodetectors of claims 2 and 4 are the same or different from the first photodetectors of claim 1.
Regarding claims 2 and 4, the term “a plurality of second photodetectors” of line 2 are unclear. Since “one or more second photodetectors” are established in claim 1, it is unclear if the second photodetectors of claims 2 and 4 are the same or different from the second photodetectors of claim 1.
Regarding claim 20, claim 20 recites the limitation "the absorbance" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 21, claim 21 recites “the fluorescence” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 29, claim 29 recites “a corrected signal based on a weighted difference” in line 5. Since “a corrected signal based on a weighted difference” is established in claim 1, it unclear if the “corrected signal based on a weighted difference” of claim 29 is the same or different from the “corrected signal based on a weighted difference” of claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7-11, 17, 19-22, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Petruno et al. (US 7521259 B2, hereinafter “Petruno”) in view of Riedel (US 5801817 A).
Regarding claim 1, Petruno teaches an analytical test device (Figs. 3 and 9) comprising:
one or more light emitters (Fig. 9, “light source”) configured to emit light within a first range of wavelengths (column 4, line 66 – column 5, line 3 teaches optical properties, such as reflective properties of interest, which implies the light emitters are configured to emit light comprising all wavelengths that are detected); 
one or more first photodetectors (Fig. 9, element 162), each first photodetector being sensitive to a second range of wavelengths around a first wavelength (column 12, lines 39-45, “each individual detector element … is the target of a specific characteristic wavelength”); 
one or more second photodetectors (Fig. 9, element 164), each second photodetector being sensitive to a third range of wavelengths around a second wavelength which is different to the first wavelength (column 12, lines 39-45, “each individual detector element … is the target of a specific characteristic wavelength”); 
a correction module (Fig. 3, element 46, “data analyzer”) configured to receive signals from the first and second photodetectors and to generate a corrected signal based on a difference of the signals from the first and second photodetectors (column 17, lines 10-24 teaches the data analyzer comparing differences between measurement values to determine an evaluation parameter value); 

Petruno fails to teach the correction module is explicitly configured to generate a corrected signal based on a weighted difference of the signals from the first and second photodetectors.
Riedel teaches a method and apparatus for eliminating the effects of varying sample distance on optical measurements (abstract) comprising an analytical testing device (Fig. 3, element 3) comprising a light emitter (14), first photodetector (32) and second photodetector (34). Riedel teaches a system output, which does not vary if the measurement sample is moved from its nominal position, comprises the weighted summation of the first and second detector outputs and a correction signal (abstract). Riedel teaches the correction signal comprises a weighted difference of the first and second detector outputs (abstract) which eliminates any change in the response of the photodetectors caused by the effects of varying sample distance (column 5, lines 52-65). Riedel teaches that performing the weighted difference correction can be performed digitally using software (column 5, lines 28-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Petruno to incorporate the teachings of Riedel to provide the correction module configured to generate a corrected signal based on a weighted difference of the signals from the first and second photodetectors. Doing so would utilize known methods of signal processing in the art that would have a reasonable expectation of reducing effects caused by varying distance and thus improving analysis measurements.

Regarding claim 2, Petruno in view of Riedel teach all of the elements of the claimed invention as stated above. Petruno further teaches wherein a plurality of first photodetectors and a plurality of second photodetectors are disposed in an alternating pattern (Fig. 7A teaches a linear array 98 of light detectors 100).
Regarding claim 7, Petruno in view of Riedel teach all of the elements of the claimed invention as stated above. Petruno further teaches wherein the optical path is configured such that the first and second photodetectors receive light reflected from the sample receiving portion (Fig. 9).
Regarding claim 8, Petruno in view of Riedel teach all of the elements of the claimed invention as stated above. Petruno further teaches wherein each first photodetector comprises a first light sensitive material which is sensitive to the second range of wavelengths (column 12, lines 39-45 teaches “each individual detector element … is the target of a specific characteristic wavelength”, which implies the detector element is made with light sensitive material sensitive to the second range of wavelengths) and wherein each second photodetector comprises a second light sensitive material which is sensitive to the third range of wavelengths (column 12, lines 39-45 teaches “each individual detector element … is the target of a specific characteristic wavelength”, which implies the detector element is made with light sensitive material sensitive to the third range of wavelengths).
Regarding claim 9, Petruno in view of Riedel teach all of the elements of the claimed invention as stated above. Petruno further teaches wherein: each first photodetector comprises a light sensitive material and a first filter, wherein the first filter is arranged to filter light arriving via the optical path, to transmit the second range of wavelengths and to attenuate the third range of wavelengths (Fig. 9 and column 12, lines 49-53 teaches each detector element may include a respective filter to transmit desired wavelengths, which would attenuate unwanted wavelengths); and each second photodetector comprises the light sensitive material and a second filter, wherein the second filter is arranged to filter light arriving via the optical path, to transmit the third range of wavelengths and to attenuate the second range of wavelengths (Fig. 9 and column 12, lines 49-53 teaches each detector element may include a respective filter to transmit desired wavelengths, which would attenuate unwanted wavelengths).
Regarding claim 10, Petruno in view of Riedel teach all of the elements of the claimed invention as stated above. Petruno further teaches wherein each first photodetector comprises a light sensitive material and each second photodetector comprises the light sensitive material (column 12, lines 39-45 teaches “each individual detector element … is the target of a specific characteristic wavelength”, which implies the detector elements are made with light sensitive materials) and the device further comprising: a first filter corresponding to each first photodetector (Fig. 9 and column 12, lines 49-53 teaches each detector element may include a respective filter), wherein the first filter is arranged to filter light arriving via the optical path (Fig. 9), to transmit the second range of wavelengths and to attenuate the third range of wavelengths (Fig. 9 and column 12, lines 49-53 teaches each detector element may include a to filter light arriving via the optical path (Fig. 9), to transmit the third range of wavelengths and to attenuate the second range of wavelengths (Fig. 9 and column 12, lines 49-53 teaches each detector element may include a respective filter to transmit desired wavelengths, which would attenuate unwanted wavelengths).
Regarding claim 11, Petruno in view of Riedel teach all of the elements of the claimed invention as stated above. Petruno further teaches wherein: each first photodetector comprises a light sensitive material (column 12, lines 39-45 teaches “each individual detector element … is the target of a specific characteristic wavelength”, which implies the detector elements are made with light sensitive materials) and a first resonant cavity (column 12, lines 49-53 teaches each detector element include a respective optical filter with narrow passbands, wherein the optical filter is interpreted as a resonant cavity) configured to have a resonance wavelength within the second range of wavelengths (column 12, lines 49-53 teaches respective optical filters with narrow passbands selected to preferentially transmit light, which implies the filter configured with a specific resonance wavelength); and each second photodetector comprises the light sensitive material (column 12, lines 39-45 teaches “each individual detector element … is the target of a specific characteristic wavelength”, which implies the detector elements are made with light sensitive materials) and a second resonant cavity (column 12, lines 49-53 teaches each detector element include a respective optical filter with narrow passbands, wherein the optical filter is interpreted as a resonant cavity) configured to have a 
Regarding claim 17, Petruno in view of Riedel teach all of the elements of the claimed invention as stated above. 
Petruno in view of Riedel fails to teach wherein the corrected signal is generated according to the formula of claim 17.
 Riedel teaches a system output, which does not vary if the measurement sample is moved from its nominal position, comprises the weighted summation of the first and second detector outputs and a correction signal (abstract). Riedel teaches the correction signal comprises a weighted difference of the first and second detector outputs (abstract) which eliminates any change in the response of the photodetectors caused by the effects of varying sample distance (column 5, lines 52-65). Riedel teaches that performing the weighted difference correction can be performed digitally using software (column 5, lines 28-31). Riedel teaches the detection characteristics of a detector is important to factor into how a detector responds (column 5, lines 13-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Petruno to further incorporate the teachings of Riedel to provide the corrected signal generated according to the formula of claim 17. Doing so would utilize known methods of calculating weighted differences as taught by Riedel that would have a reasonable expectation of eliminate any change in the response of the photodetectors caused by the effects of varying sample distance and thus improve analysis measurements. 
Regarding claim 19, Petruno in view of Riedel teach all of the elements of the claimed invention as stated above. Petruno in view of Riedel fail to teach wherein the correction module comprises a summing amplifier circuit configured to generate the corrected signal based on inputs received from the first and second photodetectors.
Riedel teaches a summing amplifier circuit (Fig. 5, element S1) configured to generate the corrected signal based on inputs received from the first and second photodetectors (column 6, lines 1-9). Riedel teaches any chance in the response of detectors caused by varying sample distance is eliminated by inclusion of the correction signal into the sum (column 6, lines 1-9.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the correction module to incorporate a summing amplifier configured to generate the corrected signal based on inputs received from the first and second photodetectors. Doing so would utilize known structures for signal processing in the art that would have a reasonable expectation of reducing variation of signals caused by varying sample distance and thus improving analysis measurements.
Regarding claim 20, Petruno in view of Riedel teach all of the elements of the claimed invention as stated above. Petruno further teaches wherein the first wavelength is within the first range of wavelengths (column 13, lines 51-54 teaches an illuminating light may be broadband, which implies the one or more light emitters is capable of emitting light wherein the first wavelength is within the first range of wavelengths), the second wavelength is within the first range of wavelengths (column 13, lines 51-54 teaches an illuminating light may be broadband, which implies the one or more light emitters is capable of emitting light wherein is capable of measuring the absorbance of a sample (column 4, line 66 – column 5, line 3 teaches reflective properties to be measured, which implies the device is capable of measuring reflected light that is not absorbed by a sample).
Note that the first range of wavelengths, first wavelength, and second wavelength are interpreted as functional limitations of the one or more light emitters, one or more first photodetectors, and one or more second photodetectors and are only given patentable weight to the extent which effects the structure of the claimed invention.
Regarding claim 21, Petruno in view of Riedel teach all of the elements of the claimed invention as stated above. Petruno further teaches wherein the first wavelength is outside the first range of wavelengths (column 13, lines 51-54 teaches an illuminating light may be broadband, which implies the one or more light emitters is capable of emitting light wherein the first wavelength is outside the first range of wavelengths), the second wavelength is outside the first range of wavelengths (column 13, lines 51-54 teaches an illuminating light may be broadband, which implies the one or more light emitters is capable of emitting light wherein the second wavelength is outside the first range of wavelengths), and the analytical test device is capable of measuring the fluorescence of a sample (column 4, line 66 – column 5, line 3 teaches fluorescence properties to be measured).
Note that the first range of wavelengths, first wavelength, and second wavelength are interpreted as functional limitations of the one or more light emitters, one or more first photodetectors, and one or more second photodetectors and are only given patentable weight to the extent which effects the structure of the claimed invention.
Regarding claim 22, Petruno in view of Riedel teach all of the elements of the claimed invention as stated above. Petruno further teaches wherein the sample receiving portion of the optical path is configured to receive a lateral flow test strip (Fig. 3 teaches the device receiving a lateral flow test strip 50).
Regarding claim 26, Petruno in view of Riedel teach all of the elements of the claimed invention as stated above. Petruno further teaches further comprising: a liquid transport path (Fig. 5A teaches the device comprising a test strip 50 with a liquid transport path 51) capable of transporting a liquid sample received proximate to an end of the liquid transport path through the sample receiving portion of the optical path (column 5, lines 40-50).
Regarding claim 29, Petruno in view of Riedel teach all of the elements of the analytical test device as stated above for claim 1. Petruno further teaches a method of analysing a sample using an analytical test device according to claim 1, the method comprising: receiving signals from the first and second photodetectors (column 17, lines 10-24 teaches the data analyzer comparing differences between measurement values to determine an evaluation parameter value, which implies the signals from the photodetectors are received); generating a corrected signal based on a weighted difference of the signals from the first and second photodetectors (column 17, lines 10-24 teaches the data analyzer comparing differences between measurement values to determine an evaluation parameter value).

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Petruno in view of Riedel as applied to claim 1 above, and further in view of Ooi et al. (WO 2016195595 A1, hereinafter “Ooi”).
Regarding claim 3, Petruno in view of Riedel teach all of the elements of the claimed invention as stated above. While Petruno further teaches wherein each first photodetector or part of each first photodetector is elongated in a first direction (Fig. 9 shows photodetector 162 elongated in a horizontal direction) and each second photodetector or part of each second photodetector is elongated in the first direction (Fig. 9 shows photodetector 164 elongated in a horizontal direction), Petruno in view of Riedel fail to teach wherein the first and second photodetectors, or parts thereof, are interdigitated in a second direction substantially perpendicular to the first direction.
Ooi teaches a sensor (Fig. 1; abstract, element 100) for sensing an analyte comprising a detection sensing element (102) comprising a first and a second photodetector (interpreted as the pair of interdigitated electrodes of element 102) that are interdigitated in a second direction perpendicular to a first direction (paragraph [0011]; element 102 teaches the pair of interdigitated electrodes are interdigitated in a horizontal direction). Ooi teaches the first and second photodetectors are elongated in a first direction (element 102 teaches the pair of interdigitated electrodes are elongated in a vertical direction). Ooi teaches the sensor reduces costs and enables flexibility to be integrated for many applications (paragraph [0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Petruno to incorporate the teachings of Ooi to provide the first and second photodetectors as interdigitated electrodes. Doing so would utilize known structures of photodetectors that would have a reasonable expectation of reducing costs and providing flexibility to be integrated for different applications as taught by Ooi.
Regarding claim 14, Petruno in view of Riedel teach all of the elements of the claimed invention as stated above. Petruno in view of Riedel fail to teach wherein the first and second photodetectors are organic photodetectors.
Ooi teaches a sensor (Fig. 1; abstract, element 100) for sensing an analyte comprising a detection sensing element (102) wherein the detection sensing element include an organic detection photoconductor (paragraph [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Petruno to incorporate the teachings of Ooi to provide the first and second photodetectors as organic photodetectors. Doing so would utilize well-known types of photodetectors in the art that would have a reasonable expectation of successfully being sensitive to a specified wavelength.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Petruno as applied to claim 1 above, and further in view of Ogasawara (US 20080267493 A1).
Regarding claim 2, Petruno in view of Riedel teach all of the elements of the claimed invention as stated above. 
Ogasawara teaches a color identifying apparatus (abstract; Fig. 1) comprising a light emitter (4a), photodetectors (4c), and sample (10). Ogasawara teaches the photodetectors are a CCD (paragraph [0009] and [0044]), which are well-known in the art of photodetectors to comprise photodetectors disposed in an alternating pattern. Ogasawara teaches the apparatus is capable of identifying the color of a reaction surface with a small amount of data.
 If it is determined that Petruno in view of Riedel fail to teach wherein a plurality of first photodetectors and a plurality of second photodetectors are disposed in an alternating pattern, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Petruno in view of Riedel to incorporate the teachings of Ogasawara to provide the photodetectors as a CCD, which are photodetectors disposed in an alternating pattern. Doing so would Doing so would utilize well-known types of photodetectors in the art that would have a reasonable expectation of reducing the amount of data needed to be analyzed as taught by Ogasawara which would improve analysis efficiency.
Regarding claim 4, Petruno in view of Riedel teach all of the elements of the claimed invention as stated above. Petruno in view Riedel fail to teach wherein a plurality of first photodetectors are disposed in a first lattice and a plurality of second photodetectors are disposed in a second lattice, wherein the first and second lattices are arranged to be interpenetrating.
Ogasawara teaches a color identifying apparatus (abstract; Fig. 1) comprising a light emitter (4a), photodetectors (4c), and sample (10). Ogasawara teaches the photodetectors are a CCD (paragraph [0009] and [0044]), which are well-known in the art of photodetectors to comprise multiple photodetectors disposed in different lattices arranged to be interpenetrating. Ogasawara teaches the apparatus is capable of identifying the color of a reaction surface with a small amount of data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Petruno to incorporate the teachings of Ogasawara to provide the first and second photodetectors as a CCD. Doing so would utilize .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Petruno in view of Riedel as applied to claim 1 above, and further in view of Farquharson et al. (US 5062713 A, hereinafter “Farquharson”)
Regarding claim 6, Petruno in view of Riedel teach all of the elements of the claimed invention as stated above. Petruno in view of Riedel fail to teach wherein the optical path is configured such that the first and second photodetectors receive light transmitted through the sample receiving portion.
Farquharson teaches a device (abstract; Fig. 1) for optical analysis of a polymer comprising a light emitter (15), first photodetector (21), second photodetector (23), filters (20, 22), and correction module (24). Farquharson teaches the device wherein an optical path (interpreted as the path between elements 17 and 18) is configured such that the first and second photodetectors receive light transmitted through a sample receiving portion (14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Petruno in view of Riedel to further incorporate the teachings of Farquharson to provide the optical path configured such that the first and second photodetectors receive light transmitted through the sample receiving portion. Doing so would utilize well-known structures and methods for photodetection that would have a reasonable expectation of successfully detecting signals from a sample.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Petruno in view of Riedel as applied to claim 1 above, and further in view of Hand et al. (WO 2015121672 A1, hereinafter “Hand”).
Regarding claim 12 Petruno in view of Riedel teach all of the elements of the claimed invention as stated above. Petruno in view of Riedel fail to teach wherein each light emitter comprises an organic light emitting diode.
Hand teaches an assay device for quantitative determination of concentration of at least one analyte in a liquid (abstract; Fig. 2) comprising an emitter (2), detector (3), and lateral flow membrane (4). Hand teaches that conventional inorganic LEDs waste a significant amount of light (paragraph [0059]). Hand teaches the emitter is an organic light emitting diode (paragraph [0076]) and the detector is an organic photodiode (paragraph [0076]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Petruno in view of Riedel to incorporate the teachings of Hand to provide each light emitter comprising an organic light emitting diode. Doing so would utilize well-known types of light emitters in the art that would have a reasonable expectation of successfully emitting light within a range of wavelengths while improving efficiency of light used by the light emitter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Howard et al. (US 5724148 A, hereinafter “Howard”) teaches an apparatus for analyzing body-fluid sample (abstract; Fig. 3) comprising a light emitter (46), photodetectors (57, 58, 59, 60) and correction module (200, “microcontroller”). Howard teaches a method that include the steps of determining a correction factor based upon the magnitudes of the reflectance signals, assigning a weighting factor to the color correction factor, and determining the first color coefficient based on the color correction factor and the weighting factor (column 2, lines 9-19).
Aidam et al. (US 5764354 A, hereinafter “Aidam”) teaches a two-beam gas analyzer (abstract) wherein a signal processing device generates a measurement value corresponding to the measurement gas concentration by weighting the difference signal with a weighting factor, which is adjusted, so that the measurement value corresponds to the calibration value of the calibration gas (column 2, lines 2-15).
Hwang et al. (US 20040186361 A1, hereinafter “Hwang”) teaches a method of measuring a concentration of a component in a subject (abstract; Fig. 1) comprising a light emitter (111), first light detector (122), second light detector (123), and correction module (126) wherein a correction signal is generated by calculating a difference between a reference light intensity and a signal light intensity, which allows for an accurate concentration of a component to be measured without being influenced by various changes occurring during a conventional measurement time difference (paragraph [0049]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797